Citation Nr: 0327621	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  97-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, including an undiagnosed illness (UI) manifested 
by right hip pain.

2.  Entitlement to service connection for a left hip 
disability, including an UI manifested by left hip pain.

3.  Entitlement to service connection for a right knee 
disability, including an UI manifested by right knee pain.

4.  Entitlement to service connection for a left knee 
disability, including an UI manifested by left knee pain.

5.  Entitlement to service connection for a right ankle 
disability, including an UI manifested by right ankle pain.

6.  Entitlement to service connection for a left ankle 
disability, including an UI manifested by left ankle pain.

7.  Entitlement to service connection for headaches, 
including an UI manifested by headaches.

8.  Entitlement to service connection for a disorder 
manifested by memory loss, including an UI manifested by 
memory loss.

9.  Entitlement to service connection for hypertension, 
including an UI manifested by cardiovascular symptoms.

10. Entitlement to service connection for defective vision, 
including an UI manifested by defective vision.

11. Entitlement to service connection for a skin condition, 
including an UI manifested by skin problems.

12. Entitlement to service connection for chronic fatigue 
syndrome, including an UI manifested by fatigue.

13. Entitlement to service connection for a disability 
manifested by loss of libido, including an UI manifested by 
loss of libido.

14. Entitlement to service connection for a disorder 
manifested by loss of sleep, including an UI manifested by 
loss of sleep.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1970 and 
from December 1990 to May 1991.  He served in the Southwest 
Asia Theater of operations from January 11 to April 18, 1991, 
during the Persian Gulf War (PGW).  He also had service in 
the U.S. Army Reserve.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1995 and later RO rating decisions that denied 
service connection for the conditions listed on the first 2 
pages of this decision.  In April 1999, December 1999, and 
July 2002, the Board remanded the case to the RO for 
additional action.

The issue of entitlement to service connection for a left hip 
disability, including an UI, is discussed below.  The other 
issues are addressed in the remand section of this decision.


FINDING OF FACT

A left hip disorder was not present in the first period of 
service; the veteran sustained a fracture of the left hip in 
1974 in between the 2 periods of his active service as 
demonstrated by clinical findings during his second period 
and the post-service medical records; the left hip condition 
sustained in 1974 was aggravated during the second period of 
service as demonstrated by clinical findings found within one 
year of separation from this period of service.


CONCLUSION OF LAW

A preservice left hip disorder is presumed to have been 
aggravated by active service as manifested by osteoarthritis 
to a compensable degree within the first post-service year.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 1118, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a left hip disability, including 
an UI, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any left hip condition.  
He has been provided with a statement of the case and 
supplemental statement of the case that discuss the pertinent 
evidence, and the laws and regulations related to the claim, 
that essentially notify him of the evidence needed to prevail 
on the claim.  There is no identified evidence that has not 
been accounted for and the veteran has been given the 
opportunity to submit written argument.  In a May 2003 
letter, the RO notified the veteran of the evidence needed to 
substantiate his claim.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).


A.  Factual Background

The veteran had active service from June 1966 to May 1970 and 
from December 1990 to May 1991.  He served in the Southwest 
Asia Theater of operations from January 11 to April 18, 1991, 
during the PGW.  He also had service in the U.S. States Army 
Reserve.

Service medical records for the first period of service do 
not show the presence of a left hip disorder.  Nor was a left 
hip condition found at the time of his medical examination in 
May 1970 for separation from service.

A service department medical report shows that the veteran 
underwent a medical examination in May 1979 while in the U.S. 
Army Reserve.  On a report of medical history, he reported 
that he had been hospitalized in 1974 for fractures of the 
femurs of both legs.

Service medical records for the second period of service do 
not show the presence of a left hip disorder.  A report of 
his redeployment examination in April 1991 notes a history of 
fractures of the right femur and left hip in 1974.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from 1992 to 
2003.  The more salient medical reports related to the claim 
considered in this decision are discussed below.

A private medical report dated in February 1992 shows that 
the veteran underwent a physical examination.  A history of 
status post motor vehicle accident in 1974 with resultant 
open reduction internal fixation of the left hip was noted.  
The impressions were status post left hip replacement with 
arthritic pain.

A private medical report dated in August 1992 notes a history 
of fractures of the left hip and right femur in 1974.  The 
veteran reported left hip discomfort mainly accelerated by 
weight bearing over the years.  X-ray examination of the left 
hip revealed decreased cartilage space with osteophytic 
spurring, laterally.  The impression was status post left hip 
femoral neck fracture.  The examiner noted that the veteran 
was developing degenerative arthritis of the left hip of a 
mild degree.

The veteran underwent a VA examination in April 1998, 
including X-ray evaluation of his left hip.  The diagnosis 
was moderate degenerative changes of the left hip.

The veteran underwent a VA examination in September 2002 in 
order to determine the nature and extent of any chronic 
fatigue syndrome.  It was noted that he had limited mobility 
of the left hip due to the 1974 fracture.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis or hypertension becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The record indicates that the veteran had service in the 
Southwest Asia Theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an UI (or 
combination of UI's) that either became manifest during 
service in the Southwest Asia theater of operations during 
the PGW or became manifest to a degree of disability of 
10 percent or more not later than December 31, 2006.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  

For purposes of 38 C.F.R. § 3.317, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to (1) fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  The provisions of 38 U.S.C.A. § 1117 
include chronic fatigue syndrome and the provisions of 
38 U.S.C.A. § 1118 include the signs and symptoms noted in 
38 C.F.R. § 3.317(b) that may be manifestations of an UI.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that a 
disease or injury manifested in service existed before 
service and that the disease or injury was not aggravated by 
service will rebut the presumption.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a),(b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The service medical records do not show the presence of a 
left hip disability in the veteran's first period of service.  
The service medical records for the veteran's second period 
of service and the post-service medical records reveal that 
the veteran sustained a fracture of the right hip in 1974.  
Hence, the veteran had a preservice left hip disability prior 
to his second period of active service.

The service medical records for the veteran's second period 
of active service do not show the presence of another left 
hip disability or worsening of the preservice left hip 
condition.  The post-service medical records reveal that the 
veteran had osteoarthritis of the left hip with complaints of 
pain or discomfort within the first post-service year.  This 
evidence indicates the presence of a compensable left hip 
condition within the first post-service year.  38 C.F.R. 
§§ 4.59, 4.71a, Code 5003 (2002).  Under the circumstances, 
the Board finds that the evidence supports granting service 
connection for arthritis of the left hip based on presumption 
of aggravation of the preservice left hip condition during 
the veteran's second period of active service.  Splane, 216 
F. 3d 1058.

The evidence does not show the presence of another left hip 
disorder manifested by objective indicators or signs of 
symptoms of a disorder that are not attributable to a the 
arthritis of the left hip to support granting service 
connection for an UI manifested by left hip pain.  38 C.F.R. 
§ 3.317(a)(1)(ii).



ORDER

Service connection for arthritis of the left hip is granted.



REMAND

With regard to the other claims listed on the first 2 pages 
of this decision, he Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of such claims.  VA regulations 
for the implementation of the VCAA were codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the RO must inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  If additional evidence is received, 
the RO should review the veteran's 
claims.  If action remains adverse to 
him, an appropriate supplemental 
statement of the case should be sent to 
him.  He should be afforded the 
opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



